Case 1:20-cv-02862-AKH Document 37-5 Filed 08/27/20 Page 1 of 2




                         EXHIBIT E
                                                                          INDEX NO. 502269/2020
                Case 1:20-cv-02862-AKH Document 37-5 Filed 08/27/20 RECEIVED
NYSCEF DOC. NO. 37                                                  Page 2 ofNYSCEF:
                                                                              2      07/03/2020




                                            1 of 1
